DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/611,946 filed on 11/8/2019. Claims 1-15 were previously pending. Claims 1-2, 9 and 13-14 were amended, claim 10 was cancelled, and claim 16 was added in the reply filed on 6/30/2021. This action is final.

Response to Arguments
Regarding Applicant’s argument starting on page 6 regarding claim 6-8: Applicant’s arguments filed with respect to the rejection made under USC § 112b have been fully considered, and are persuasive. The USC § 112b rejection of this claim has been withdrawn.
Regarding Applicant’s argument starting on page 6 regarding claims 1-9 and 11-15: Applicant’s arguments filed with respect to the rejections made under USC § 101 have been fully considered, and are persuasive. The USC § 101 rejections of these claims have been withdrawn.
Regarding Applicant’s argument starting on page 7 regarding claims 1-4 and 9-15: Applicant’s arguments filed with respect to the rejections made under USC § 103 have been fully considered, and are now moot. With regard to the claim 1, 9, and 13 limitations wherein the location is different from a current location of the recipient, Examiner maintains that these limitations are taught by Brady. Brady teaches delivering an item to the home of a user when they are not home (paragraph [0017]), meaning their current location is different from the delivery location.
controlling, by the processor, movement of the robot to the location via a position tracking device of the robot to collect location data of the robot, Examiner maintains that these limitations are also taught by Brady. Brady teaches fully controlling the movement, routing, and navigation of an autonomous vehicle aided by GPS data from the vehicle’s GPS sensor/device (paragraph [0017]; [0095]; Fig. 9).
With regard to the claim 1, 9, and 13 limitations wherein the personal data comprises a daily step goal and a current number of steps taken, deficiencies of Brady in view of Pinney cited by Applicant are taught by Siddiqui (U.S. Pub. No. 2017/0024538). While Brady acquires and uses personal data in the form of a personal address, Siddiqui teaches expanding the scope of personal data used by the system in the form of daily step goals and a number of steps taken. Collecting as much personal data on a user as possible correlates with improved user satisfaction with a system, and allows for more personalized interaction with a system.
Dependent claims 2-4, 11-12, and 14-15 are taught by Brady in view of Pinney in further view of Siddiqui for the same reasons as claims 1, 9 and 13 described above.
Regarding Applicant’s argument starting on page 10 regarding claims 5 and 6: Applicant’s arguments filed with respect to the rejections made under USC § 103 have been fully considered, but are not persuasive. Examiner maintains, for the same reasons described above, that claims 5 and 6 are taught by Brady in view of Pinney in further view of Siddiqui.
Regarding Applicant’s argument starting on page 11 regarding claim 7: Applicant’s arguments filed with respect to the rejections made under USC § 103 have been fully considered, but are not persuasive. Examiner maintains, for the same reasons described above for claim 1, 9, and 13, that claim 7 is taught by Brady in view of Pinney in further view of Siddiqui and in further view of Goldsmith.
Regarding Applicant’s argument starting on page 12 regarding claim 8: Applicant’s arguments filed with respect to the rejections made under USC § 103 have been fully considered, but are not persuasive. Examiner maintains, for the same reasons described above for claim 1, 9, and 13, that claim 8 is taught by Brady in view of Pinney in further view of Siddiqui and in further view of Hewitt.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brady (U.S. Pub. No. 2018/0024554) in view of Pinney (U.S. Pub. No. 2009/0012802) and in further view of Siddiqui (U.S. Pub. No. 2017/0024538).
Regarding the following claim 1, 9 and 13 limitations, Brady, as shown, discloses the following limitations:
A method, comprising: receiving, by a processor of a robot, a request to deliver an item to a recipient; [See (Fig. 1); [0021]; [0055]; (Fig. 5, element 502); [0066]; (Fig. 3, elements 310, 322, 326); Brady teaches receiving orders (i.e. a request to deliver an item to a recipient) from users (i.e. recipients) via a central management system 326 which is operated by a processor inside the remote computing system 310. Brady further teaches in [0111] that the various methods and systems disclosed merely describe example implementations, and that the various systems may provide more or less functionality than is described. This means Brady teaches the process of by a processor of a robot) (Fig. 9, element 902).]
... checking, by the processor, personal data associated with the recipient; [See (Fig. 1); [0026]; [0016]; Brady teaches users identifying a final destination of a shipment such as their residence (i.e. personal data associated with the recipient) when they place an order for delivery.]
... determining, by the processor, a location to deliver the item to the recipient based on the personal data; [See (Fig. 1); [0026]; [0016]; Brady teaches users identifying a final destination of a shipment such as their residence (i.e. personal data associated with the recipient) when they place an order for delivery.]
... wherein the location is different from a current location of the recipient; [See [0017]; Brady teaches delivering an item to a home without requiring the recipient to be home.]
... and controlling, by the processor, movement of the robot to the location via a position tracking device of the robot to collect location data of the robot. [See [0029]; [0095]; (Fig. 9); [0058]; [0017]; Brady teaches AGVs transmitting GPS location data via a sensor/device for use in controlling the operation, routing, and navigation of the AGVs.]
A robot, comprising: a wireless communication interface to establish a first communication path to an application server and a second communication path to an endpoint device; [See [0033]; Brady teaches the AGV control system 210 including a component configured to provide wireless network connectivity between the AGV and a user device and remote computing resources.]
Brady does not, however Pinney does, teach the following limitations:
... and transmitting, by the processor, the location for delivery of the item to an endpoint device of the recipient. [See [0042]; [0045]; Pinney teaches providing a rendezvous location (i.e. the location for delivery of the item) to the requesting recipient (i.e. to an endpoint device of the recipient).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the delivery AGV system of Brady with the rendezvous location communicating method of Pinney.  In many of Brady’s embodiments it would be important for a recipient of items to be present at the time the AGV arrives at a delivery location, since the AGV cannot otherwise remove items from its own compartments.  By providing confirmation of a delivery location to a recipient, as taught by Pinney, the system of Brady could ensure that the AGV compartments could be unloaded promptly upon arrival, saving time and money.  This combination could also increase recipient satisfaction that would be otherwise lost if a recipient and AGV arrived at different locations for the delivery rendezvous.
Brady in view of Pinney does not, however Siddiqui does, teach the following limitations:
... wherein the personal data comprises a daily step goal and a current number of steps taken; [See [0074]; [0053]; [0054]; Siddiqui teaches types of personal data including goals such as steps taken, which may be tracked daily, and progress towards that goal (i.e. a current number of steps taken).]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the personal data updating process of Brady with the step goal and steps taken features of Siddiqui. The more personal data a system can collect and process for an individual, the more personalized a customer service experience they can provide said individual.
Regarding the following claim 3 limitations, Brady in view of Pinney and in further view of Siddiqui discloses all claim 1 limitations. Further, Brady, as shown, discloses the following limitations:
The method of claim 1, wherein the location includes a route map based on a route preference of the recipient; [See [0057]; [0062]; [0072]; Brady teaches a user requesting an AGV to bring an item to a delivery location inside the user’s residence requiring navigation through a door (i.e. personal data comprising a route preference). Brady further teaches displaying a travel map comprising the travel path of the AGV which was requested by the user.]
Regarding the following claim 4 and 15 limitations, Brady in view of Pinney and in further view of Siddiqui discloses all claim 1 limitations. Further, Brady, as shown, discloses the following limitations:
The method of claim 1, comprising: confirming, by the processor, that the item is delivered to the recipient; [See [0083]; Brady teaches sending a user (i.e. recipient) a notification that an item has been delivered at the delivery location by the AGV.]
... and updating, by the processor, the personal data associated with the recipient. [See [0108]; Brady teaches updating data within a data store including delivery locations, and associated travel paths (i.e. personal data associated with the recipient).]
Regarding the following claim 5 limitations, Brady in view of Pinney and in further view of Siddiqui discloses all claim 1 and 4 limitations. Brady and Pinney do not, however Siddiqui does, as shown, disclose the following limitations:
The method of claim 4, comprising: adding, by the processor, points to a score associated with the recipient, wherein the score is associated with a competitive reward system that includes employees of an enterprise. [See [0066]; [0061]; Siddiqui teaches an employee earning points (i.e. adding points to a score) and competing with teams in a reward/challenge program organized by an employer (i.e. the score is associated with a competitive reward system that includes employees of an enterprise).]

Regarding the following claim 6 limitations, Brady in view of Pinney and in further view of Siddiqui discloses all claim 1 limitations. Further, Pinney, as shown, discloses the following limitations:
The method of claim 1, comprising: establishing, by the processor, a communication path to a step tracking mobile endpoint device of the recipient; [See (Fig. 1); (Fig. 2B); [0043-0044]; Pinney teaches a delivery vehicle communicating its location to a call center which, in turn, communicates rendezvous information to a recipient.]
Brady and Pinney do not, however Siddiqui does, disclose the following limitations:
... tracking, by the processor, movement of the recipient based on location data received from the step tracking mobile endpoint device. [See [0024]; Siddiqui teaches tracking the location of a user via a user device.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the recipient rendezvous system of Pinney with the recipient tracking system of Siddiqui.  By tracking the location of the recipient, the system of Pinney could provide GPS based directions directly to their mobile device instead of relaying step by step directions over the phone.  This is a much more reliable and user-friendly way to assist a recipient in getting to a rendezvous location.
Regarding the following claim 10 limitations, Brady in view of Pinney and in further view of Siddiqui discloses all claim 9 limitations. Further, Brady, as shown, discloses the following limitations:
The robot of claim 9, comprising: a position tracking device to collect location data to determine a location of the robot, wherein the processor controls movement of the robot to the location based on the location data. [See (Fig. 9); [0095]; Brady teaches tracking the position of an AGV (i.e. robot) via a navigation system 908 comprising a GPS (i.e. a position tracking device to collect location data to determine a location of the robot).  Brady further teaches the AGV control system 210 comprising a processor 902 and a propulsion controller 904 which, in communication with the navigation system 908, steers and powers the motor of the AGV in order to guide it along a determined travel path (i.e. wherein the processor controls movement of the robot to the location based on the location data).]
Regarding the following claim 11 limitations, Brady in view of Pinney and in further view of Siddiqui discloses all claim 9 limitations. Further, Brady, as shown, discloses the following limitations:
The robot of claim 9, comprising: a storage compartment to hold the item that is requested. [See [0028]; (Fig. 2A); Brady teaches an AGV comprising a storage compartment 257 that may hold items that are transported by the AGV.]
Regarding the following claim 12 limitations, Brady in view of Pinney and in further view of Siddiqui discloses all claim 1 and 4 limitations. Brady further discloses the following limitations:
a.	The robot of claim 9, comprising: a touch screen display to receive confirmation that the item was delivered to the employee, and to display updated personal data to the employee. [See [0034]; Brady teaches an AGV (i.e. robot) comprising a touch-screen display used as a user interface configured to receive and provide information to a user (If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. (MPEP § 2114)).]

Claims 2, 7 and 14 are rejected under 35 U.S.C. 103 as being anticipated by Brady (U.S. Pub. No. 2018/0024554) in view of Pinney (U.S. Pub. No. 2009/0012802) in further view of Siddiqui (U.S. Pub. No. 2017/0024538) and in yet further view of Goldsmith (U.S. Pub. No. 2014/0189016).
Regarding the following claim 2 and 14 limitations, Brady in view of Pinney and in further view of Siddiqui discloses all claim 1 and 13 limitations. Further, Brady, as shown, discloses the following limitations:
The method of claim 1, wherein the personal data further comprises ... a route preference; [See [0062]; Brady teaches a user requesting an AGV to bring an item to a delivery location inside the user’s residence requiring navigation through a door (i.e. a route preference).]
Brady in view of Pinney does not, however Siddiqui does, disclose the following limitations:
... a daily calorie burn goal ... [See [0054]; [0053]; Siddiqui teaches collecting personal data including calorie burn goals, which may be tracked daily.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the personal data updating process of Brady with the daily calorie burn goal feature of Siddiqui. The more personal data a system can collect and process for an individual, the more personalized a customer service experience they can provide said individual.
Brady in view of Pinney and in further view of Siddiqui does not, however Goldsmith does, disclose the following limitations:
... a personal calendar ... [See [0007]; [0009]; Goldsmith teaches collecting personal data including a user’s calendar data.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the personal data updating process of Brady with the personal calendar data feature of Goldsmith. The more personal data a system can collect and process for an individual, the more personalized a customer service experience they can provide said individual.
Regarding the following claim 7 limitations, Brady in view of Pinney and in further view of Siddiqui discloses all claim 1 and 6 limitations. Brady, Pinney and Siddiqui do not, however Goldsmith does, as shown, disclose the following limitations:
The method of claim 6, comprising: transmitting, by the processor, a notification to the endpoint device of the recipient to increase a pace of movement of the recipient based on the tracking. [See [0010]; Goldsmith teaches alerting a participant (i.e. transmitting ... a notification to the endpoint device of the recipient) to drive faster (i.e. increase a pace of movement) when it is determined, based on their real time location data (i.e. based on the tracking), that they are at risk of being late to a scheduled meeting.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the recipient rendezvous system of Brady in view of Pinney and in further view of Siddiqui with the meeting time alert process of Goldsmith.  The system of Brady in view of Pinney and in further view of Siddiqui would be improved by utilizing the meeting time alert process of Goldsmith by providing notifications in an effort to ensure both parties meet at the rendezvous location at the same time.  This would help reduce any time wasted by either the delivery driver or the package recipient of Brady in view of Pinney and in further view of Siddiqui waiting for the other party to arrive at the rendezvous point.

Claim 8 is rejected under 35 U.S.C. 103 as being anticipated by Brady (U.S. Pub. No. 2018/0024554) in view of Pinney (U.S. Pub. No. 2009/0012802) in further view of Siddiqui (U.S. Pub. No. 2017/0024538) and in yet further view of Hewitt (U.S. Pub. No. 2015/0160014).
Regarding the following claim 8 limitations, Brady in view of Pinney and in further view of Siddiqui discloses all claim 1 and 6 limitations. Brady, Pinney and Siddiqui do not, however Hewitt does, as shown, disclose the following limitations:
The method of claim 6, comprising: transmitting, by the processor, a notification to the endpoint device of the recipient that the recipient is deviating from a route map to the location. [See [0017]; [0025]; (Fig. 4); Hewitt teaches outputting an audio and visual notification from a user’s mobile device stating, “You have deviated from the planned route, is this deliberate?" when the user has deviated from a predetermined route on stored map.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the recipient rendezvous system of Brady in view of Pinney and in further view of Siddiqui with the route deviation alert system of Hewitt.  The system of Brady in view of Pinney and in further view of Siddiqui would be improved by utilizing the route deviation alert system of Hewitt by providing alerts to recipients if they are not traveling along a route toward a rendezvous point.  This would help reduce any time wasted by the delivery driver waiting at the rendezvous point for the lost recipient, and by the recipient themselves to help them course correct in a timely manner and meet at the rendezvous point at the designated time.

Claim 16 is rejected under 35 U.S.C. 103 as being anticipated by Brady (U.S. Pub. No. 2018/0024554) in view of Pinney (U.S. Pub. No. 2009/0012802) in further view of Siddiqui (U.S. 
Regarding the following claim 16 limitations, Brady in view of Pinney and in further view of Siddiqui discloses all claim 1 limitations. Brady and Siddiqui do not, however Pinney does, further disclose the following limitations:
... and determining, by the processor, the location to deliver the item based on the distance that is calculated. [See [0043-0044]; [0045]; Pinney teaches delivering a parcel to a recipient’s home at a later time if the delivery vehicle carrying the parcel is no longer nearby the designated address of the recipient, or delivering a parcel to a rendezvous location if the delivery vehicle carrying the parcel is still nearby the designated address of the recipient. Pinney further teaches the recipient walking to the rendezvous location if it is close.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the recipient rendezvous system of Brady in view of Pinney and in further view of Siddiqui with the delivery location based on distance from the recipient function of Pinney. Taking into consideration both timeliness and convenience is important when coordinating the delivery of items to recipients. By integrating the function of Pinney, the system of Brady in view of Pinney and in further view of Siddiqui would take into consideration this balance of timeliness and convenience of a delivery and thereby increase customer satisfaction.
Brady, Pinney and Siddiqui do not, however Lindroos does, as shown, disclose the following limitations:
... calculating, by the processor, a distance from the current location of the recipient based on the average distance traveled per step of the recipient and a remaining number of steps of the daily step goal; [See [Col. 3, Lines 2-7]; [Col. 10, Lines 61-64]; [Col. 7, Lines 11-16]; Lindroos teaches 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the recipient rendezvous system of Brady in view of Pinney and in further view of Siddiqui with the user distance calculation of Lindroos. By integrating the calculation of Lindroos into the system of Brady in view of Pinney and in further view of Siddiqui a most convenient distance travelled by the recipient can be calculated, and the recipient can receive their package and meet their daily exercise goal at the same time.
Brady, Pinney, Siddiqui and Lindroos do not, however Kinsbourne does, as shown, disclose the following limitations:
... determining, by the processor, an average distance traveled per step of the recipient; [See [0018]; Kinsbourne teaches using an algorithm to determine a user’s average distance per step based on their sex and height.]
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the recipient rendezvous system of Brady in view of Pinney in further view of Siddiqui and in yet further view of Lindroos with the average step distance calculation function of Kinsbourne. While the system of Brady in view of Pinney in further view of Siddiqui and in yet further view of Lindroos requires a user to measure and manually input a step length, Kinsbourne can perform this functionality. This method is more convenient for the user as well as less prone to human error.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Yu (U.S. Pub. No. 2015/0006005) teaches an autonomous delivery vehicle.
Rademaker (U.S. Pub. No. 2012/0173448) teaches organizing and communicating delivery rendezvous instructions.
Cricchio (U.S. Pub. No. 2014/0147819) teaches exercise and movement tracking integrated into a reward system.
Karsten (U.S. Pub. No. 2017/0031449) teaches a wearable exercise and movement tracking device.

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/C.G./
Examiner, Art Unit 3628  
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628